DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-7 are directed toward a method, claims 8-14 are directed toward a system and claims 15-20 are directed toward a medium as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward managing physical assets. Specifically managing the assets in relation to deviation in performance based on what was expected verses what has actually occurred. This management includes proposing changes and actions which include scheduling work. The Johnson274 reference establishes that these concepts are what if scenarios which consider different options. The concept of managing assets and scheduling repairs or maintenance is a method of organizing human activity. 
Under Step 2(a) prong 2 – The claims recite “receiving, by the at least one processor” and “identifying by the at least one processor, whether the physical asset is indicated to receive the proposed change based on the digital twin” are considered insignificant extra solution activity, see MPEP 2106.05(g). The claims recite “creating, by at least one processor, a digital twin” the creation itself can be any type of creation and made in any possible way. As such this is a generic limitations rather than a practical application. The step of “comparing, by the at least one processor, the digital twin of the physical asset as originally received to the mature digital twin to determine whether the proposed change to the physical asset is relevant to the physical asset in a current state and based on a deviation between the mature digital twin from the digital twin as originally received, further identifying whether the proposed change to the physical asset is applicable to the physical asset in the current state” which is a 
Dependent claims 2, 9 and 16, recite “wherein the proposed change to the physical asset is selected from the group consisting of a recall, maintenance, part replacement, and an update to one or more files associated with the physical asset”, which merely describes the type of changes but is still directed toward a method of organizing human activity. Specifically it does not establish or recite how the type of changes which are received changes how the method is performed, as such this is merely a title describing the change. Therefore the limitation fails to render the claims into a practical application.

Dependent claims 4, 11 and 18, recite “determining, by the at least one processor, that the proposed change to the physical asset is a general change to the physical asset; accepting, by the at least one processor, the proposed change; and applying, by the at least one processor, the general change to the mature digital twin”,  which establishes the type of change which as shown in the specification is “changes to one or more documents and files associated with the digital twin, such as the warranties, manuals, suggested maintenance, etc.” which describes the type of files which are updated, however it is still merely updating a file which is an extra solution activity, see MPEP 2106.05(g). Additionally the description of the file merely describes the type of data being changed but is still directed toward a method of organizing human activity. Specifically it does not establish or recite how the type of data of 
Dependent claims 5, 12 and 19, recite “wherein, the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is not relevant to the physical asset in the current state, the computer-implemented further comprises: determining, by the at least one processor, whether the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented; and requesting, by the at least one processor, a refund or incentive for alleviating the need for the proposed change in view of the deviation from the digital twin as originally received”, which establishes the type of conditions in which a refund or incentive is requested, which is a method of organizing human activity as it relates to the management of contractual terms or agreements. As such these limitations fail to render the abstract idea into a practical application.
Dependent claims 6, 13 and 20, recites “wherein the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is relevant to the physical asset in the current state; performing, by the at least one processor, an action selected from the group consisting of requesting confirmation to apply the proposed change, scheduling a work order to apply the proposed change, and automatically applying the proposed change to the mature digital twin”,  which describes the types of actions but the actions themselves amount to methods of organizing human activity as they discuss rules which 
Dependent claims 7 and 14, recites “wherein the proposed change is a change to a specific part of the physical asset, and the mature digital twin has not deviated from the digital twin, the computer-implemented method further comprises: applying, by the at least one processor, the proposed change to the mature digital twin”, which establishes the type of conditions in which a changes are applied, which is a method of organizing human activity as it relates to the following of rules. As such these limitations fail to render the abstract idea into a practical application.
As stated above judicial exception is not integrated into a practical application. In particular, the claims recite generic hardware for carrying out the functions. As such the elements that make up the system are recited at a high-level of generality (i.e., at least one processor, a computer-readable storage media and computer) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing assets on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Johnson et al. (US 2017/0323274 A1) hereafter Johnson274.
As per claim 1, Johnson274 discloses a computer-implemented method comprising:
	creating, by at least one processor, a digital twin (The applicant’s originally filed specification paragraph [0002] “A digital twin is a virtual representation of a physical object, system or other asset”) that depicts a physical asset as originally received, wherein changes to the physical asset over time are mimicked and reflected by modification of the digital twin as a mature digital twin (The applicant’s originally filed specification paragraph [0020] establishes that ““mature digital twin” may refer to a current state of a digital twin that has aged somewhere between the time the digital twin is initially created to the point wherein the physical asset associated with the mature digital twin is decommissioned”. Which establishes that establishes that the “mature” digital twin is any digital twin that describes the current status. Johnson274 Page 1, paragraph [0022]; discloses that the system generates or creates a digital twin of the set of industrial assets. Page 3, paragraph [0038]; discloses that the digital twins of asset entities are created and maintained within the system. The system establishes the actual state of an asset or operations model at a particular time based on the data inputs and statistical analysis, which are included by observed state of the asset. As the digital twin is updated over time this is considered a “mature digital twin” as described in the applicant’s originally filed specification. Page 30, paragraph [0272]; discloses that the processing system has a processor. Page 30, paragraph [0275]; teaches that the processor is configured by software and stored in a machine-readable medium. Page 31, paragraph [0279]; discloses that the methods are carried out by the one or more processors which are configured by the software);

	identifying by the at least one processor, whether the physical asset is indicated to receive the proposed change based on the digital twin (Page 6, paragraphs [0052]; discloses that the system identifies what elements or assets are affected by different recommendations and suggestions. Page 7, paragraph [0070]; discloses that specific engines are identified and used to forecast predictions and make decisions);
	comparing, by the at least one processor, the digital twin of the physical asset as originally received to the mature digital twin to determine whether the proposed change to the physical asset is relevant to the physical asset in a current state and based on a deviation between the mature digital twin from the digital twin as originally received, further identifying whether the proposed change to the physical asset is applicable to the physical asset in the current state (Page 5, paragraph [0046]; discloses the system compares the scenario to determine the trade-offs between the options. Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 6, paragraph [0059]; discloses the simulations are used to dynamically change the physical design and/or operations policy from a past and current state to a desired future state. Page 7, paragraph [0069]; discloses that the customer has the tools to perform “what-if 
	tracking, by the at least one processor, the proposed change to the physical asset (Page 12, paragraph [0102]; discloses that the actual realized values are tracked to compare and evaluate options. Page 13, paragraph [0113]; discloses that the accuracy of the data is confirmed by confirming the predicated state to the inspected state. The models are then updated to reflect any differences).
	As per claim 2, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change to the physical asset is selected from the group consisting of a recall, maintenance, part replacement, and an update to one or more files associated with the physical asset (Page 9, paragraph [0088]; discloses that the system will identify and recommend maintenance and changes to the maintenance plans based input information. Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan).
	As per claim 3, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the one or more files associated with the physical selected from the group consisting of user manuals, bill of material, warranty, maintenance plans, specifications, 3d models/CAD drawings, augmented reality instructions, virtual reality instructions, artificial intelligence models, machine learning models, media resources, fault codes, and owner history (Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan).
	As per claim 4, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses determining, by the at least one processor, that the proposed change to the physical asset is a general change to the physical asset (The applicant’s originally filed specification paragraph [0021] establishes that a general change can be “changes to one or more documents and files associated with the digital twin, such as the warranties, manuals, suggested maintenance, etc.” Johnson274 Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan);
	accepting, by the at least one processor, the proposed change; and applying, by the at least one processor, the general change to the mature digital twin (Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 10, paragraph [0092]; 
	As per claim 6, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is relevant to the physical asset in the current state (Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan. The system can determine that the specific asset has deviated from what was expected and based on that change the maintenance plan), the computer-implemented method further comprises:
	performing, by the at least one processor, an action selected from the group consisting of requesting confirmation to apply the proposed change, scheduling a work order to apply the proposed change, and automatically applying the proposed change to the mature digital twin (Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 10, paragraph [0092]; discloses that the system can make operating choices and automatically make scheduling decisions. Page 12, paragraph [0103]; discloses that the system will automatically select or accept and implement operating 
	As per claim 7, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change is a change to a specific part of the physical asset, and the mature digital twin has not deviated from the digital twin, the computer-implemented method further comprises: applying, by the at least one processor, the proposed change to the mature digital twin (Page 22, paragraph [0188]; discloses that the system determines if the asset is operating as expected, that is there is no deviation. When this is determined the system will apply the proposed change or maintenance schedule. Alternatively if it is not operating as expected the maintenance schedule can be altered to optimize the schedule).
	As per claim 8, Johnson274 discloses computer system comprising:
	at least one processor; and a computer-readable storage media (As defined by the originally filed specification paragraph [0025] to exclude “transitory signals”) coupled to the at least one processor, wherein the computer-readable storage media contains program instructions executing a computer-implemented method (Page 30, paragraph [0272]; discloses that the processing system has a processor. Page 30, paragraph [0275]; teaches that the processor is configured by software and stored in a machine-readable medium. Page 31, paragraph [0279]; discloses that the methods are carried out by the one or more processors which are configured by the software) comprising:
	creating, by the at least one processor, a digital twin (The applicant’s originally filed specification paragraph [0002] “A digital twin is a virtual representation of a 
	receiving, by the at least one processor, a request indicating a proposed change to the physical asset (Page 4, paragraph [0040]; discloses the system contains a “what-if tool” and can suggest optimal assets or process modifications. Page 4, paragraph [0042]; discloses recommendations are made and simulated to determine the impact operating decisions over time);
	identifying by the at least one processor, whether the physical asset is indicated to receive the proposed change based on the digital twin (Page 6, paragraphs [0052]; discloses that the system identifies what elements or assets are affected by different 
	comparing, by the at least one processor, the digital twin of the physical asset as originally received to the mature digital twin to determine whether the proposed change to the physical asset is relevant to the physical asset in a current state and based on a deviation between the mature digital twin from the digital twin as originally received, further, identifying whether the proposed change to the physical asset is applicable to the physical asset in the current state (Page 5, paragraph [0046]; discloses the system compares the scenario to determine the trade-offs between the options. Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 6, paragraph [0059]; discloses the simulations are used to dynamically change the physical design and/or operations policy from a past and current state to a desired future state. Page 7, paragraph [0069]; discloses that the customer has the tools to perform “what-if scenarios”. Page 8, paragraph [0080]; discloses that the system will identify upgrades, performing asset configurations, scheduling operations and scoping maintenance. Page 9, paragraph [0089]; discloses that states are monitored or tracked to determine when actions needed to be performed. Page 11, paragraph [0100]; discloses that the “New” values are compared to the “As Is” values to evaluated the suggested or proposed changes); and 
	tracking, by the at least one processor, the proposed change to the physical asset (Page 12, paragraph [0102]; discloses that the actual realized values are tracked 
	As per claim 9, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change to the physical asset is selected from the group consisting of a recall, maintenance, part replacement, and an update to one or more files associated with the physical asset (Page 9, paragraph [0088]; discloses that the system will identify and recommend maintenance and changes to the maintenance plans based input information. Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan).
	As per claim 10, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the one or more files associated with the physical asset are selected from the group consisting of user manuals, bill of material, warranty, maintenance plans, specifications, 3d models/CAD drawings, augmented reality instructions, virtual reality instructions, artificial intelligence models, machine learning models, media resources, fault codes, and owner history (Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan).
As per claim 11, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses determining, by the at least one processor, that the proposed change to the physical asset is a general change to the physical asset (The applicant’s originally filed specification paragraph [0021] establishes that a general change can be “changes to one or more documents and files associated with the digital twin, such as the warranties, manuals, suggested maintenance, etc.” Johnson274 Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan); 
	accepting, by the at least one processor, the proposed change; and applying, by the at least one processor, the general change to the mature digital twin (Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 10, paragraph [0092]; discloses that the system can make operating choices and automatically make scheduling decisions. Page 12, paragraph [0103]; discloses that the system will automatically select or accept and implement operating scenarios based on preferences which are previously setup. Page 12, paragraph [0104]; discloses that the system can automatically change design parameters and operating characteristics of parts and subsystems).
	As per claim 13, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change is a change to a specific 
	performing, by the at least one processor, an action selected from the group consisting of requesting confirmation to apply the proposed change, scheduling a work order to apply the proposed change, and automatically applying the proposed change to the mature digital twin (Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 10, paragraph [0092]; discloses that the system can make operating choices and automatically make scheduling decisions. Page 12, paragraph [0103]; discloses that the system will automatically select or accept and implement operating scenarios based on preferences which are previously setup. Page 12, paragraph [0104]; discloses that the system can automatically change design parameters and operating characteristics of parts and subsystems).
	As per claim 14, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change is a change to a specific part of the physical asset, and the mature digital twin has not deviated from the digital twin, the computer-implemented method further comprises: applying, by the at least one processor, the proposed change to the mature digital twin (Page 22, paragraph [0188]; 
	As per claim 15, Johnson274 discloses a computer program product comprising:
	one or more computer-readable storage media (As defined by the originally filed specification paragraph [0025] to exclude “transitory signals”) having computer-readable program instructions stored on the one or more computer-readable storage media said program instructions executes a computer-implemented method (Page 30, paragraph [0272]; discloses that the processing system has a processor. Page 30, paragraph [0275]; teaches that the processor is configured by software and stored in a machine-readable medium. Page 31, paragraph [0279]; discloses that the methods are carried out by the one or more processors which are configured by the software) comprising the steps of:
	creating, by at least one processor, a digital twin (The applicant’s originally filed specification paragraph [0002] “A digital twin is a virtual representation of a physical object, system or other asset”) that depicts a physical asset as originally received, wherein changes to the physical asset over time are mimicked and reflected as modification to the digital twin as a mature digital twin (The applicant’s originally filed specification paragraph [0020] establishes that ““mature digital twin” may refer to a current state of a digital twin that has aged somewhere between the time the digital twin is initially created to the point wherein the physical asset associated with the mature 
	receiving, by the at least one processor, a request indicating a proposed change to the physical asset (Page 4, paragraph [0040]; discloses the system contains a “what-if tool” and can suggest optimal assets or process modifications. Page 4, paragraph [0042]; discloses recommendations are made and simulated to determine the impact operating decisions over time);
	identifying by the at least one processor, whether the physical asset is indicated to receive the proposed change based on the digital twin (Page 6, paragraphs [0052]; discloses that the system identifies what elements or assets are affected by different recommendations and suggestions. Page 7, paragraph [0070]; discloses that specific engines are identified and used to forecast predictions and make decisions);

	tracking, by the at least one processor, the proposed change to the physical asset (Page 12, paragraph [0102]; discloses that the actual realized values are tracked to compare and evaluate options. Page 13, paragraph [0113]; discloses that the 
	As per claim 16, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change to the physical asset is selected from the group consisting of a recall, maintenance, part replacement, and an update to one or more files associated with the physical asset (Page 9, paragraph [0088]; discloses that the system will identify and recommend maintenance and changes to the maintenance plans based input information. Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan).
	As per claim 17, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the one or more files associated with the physical asset are selected from the group consisting of user manuals, bill of material, warranty, maintenance plans, specifications, 3d models/CAD drawings, augmented reality instructions, virtual reality instructions, artificial intelligence models, machine learning models, media resources, fault codes, and owner history (Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan).
As per claim 18, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses determining, by the at least one processor, that the proposed change to the physical asset is a general change to the physical asset (The applicant’s originally filed specification paragraph [0021] establishes that a general change can be “changes to one or more documents and files associated with the digital twin, such as the warranties, manuals, suggested maintenance, etc.” Johnson274 Page 18, paragraph [0141]; discloses that proposed changes include updating one or more files which are associated with the physical asset in this case updated the state changes for the assets. Page 18, paragraph [0142]; discloses that this can include shop visits which is part of the maintenance plan);
	accepting, by the at least one processor, the proposed change; and applying, by the at least one processor, the general change to the mature digital twin (Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 10, paragraph [0092]; discloses that the system can make operating choices and automatically make scheduling decisions. Page 12, paragraph [0103]; discloses that the system will automatically select or accept and implement operating scenarios based on preferences which are previously setup. Page 12, paragraph [0104]; discloses that the system can automatically change design parameters and operating characteristics of parts and subsystems).
	As per claim 20, Johnson274 discloses the above-enclosed invention; Johnson274 further discloses wherein the proposed change is a change to a specific 
performing, by the at least one processor, an action selected from the group consisting of requesting confirmation to apply the proposed change, scheduling a work order to apply the proposed change, and automatically applying the proposed change to the mature digital twin (Page 5, paragraph [0051]; discloses that the system uses the input information to compare different possible scenarios and to automatically make choices about parts inventory and cost calculations pertaining to the engine maintenance. Page 10, paragraph [0092]; discloses that the system can make operating choices and automatically make scheduling decisions. Page 12, paragraph [0103]; discloses that the system will automatically select or accept and implement operating scenarios based on preferences which are previously setup. Page 12, paragraph [0104]; discloses that the system can automatically change design parameters and operating characteristics of parts and subsystems).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0323274 A1) hereafter Johnson274, in view of Johnson et al. (US 2018/0039249 A1) hereafter Johnson249.
As per claim 5, Johnson274 discloses the above-enclosed invention; however while Johnson274 discloses a mature digital twin which establishes if the digital twin has deviated and proposing changes it fails to explicitly disclose wherein, the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is not relevant to the physical asset in the current state, the computer-implemented further comprises:	determining, by the at least one processor, whether the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented; and requesting, by the at least one processor, a refund or incentive for alleviating the need for the proposed change in view of the deviation from the digital twin as originally received.
Johnson249, which like Johnson274 talks about using a digital twin model, teaches it is known wherein, the proposed change is a change to a specific part of the 
Johnson274 discloses the use of digital twins to evaluate and plan the usage of physical assets. Johnson274 discloses evaluating deviations in the model from what is expected to determine maintenance and to see if changes need to be implemented. Johnson274 however fails to explicitly disclose determining if the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented requesting a refund or incentive.

It would have been obvious to one of ordinary skill in the art to include in the physical asset management system of Johnson274 the ability to use the digital twin to determine if a change can be alleviated and request a refund or incentive as taught by Johnson249 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Johnson249, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing physical assets using digital twins provided by Johnson274, with the ability to use the digital twin to determine if a change can be alleviated and request a refund or incentive as taught by Johnson249, for the purposes of managing the efficiency of asset usage. Since Johnson274 discusses evaluating a service level agreement and determining if there is underutilization of an asset, it would have been obvious to alleviate that by offering a refund or incentive instead of running the asset as shown in Johnson249 as this would produce a more efficient usage of the assets as shown in Johnson249.
As per claim 12, Johnson249, which like Johnson274 talks about using a digital twin model, teaches it is known wherein, the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is not relevant to the physical asset in the current state, the computer-implemented further comprises: determining, by the at least one processor, whether the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented; and requesting, by the at least one processor, a refund or incentive for alleviating the need for the proposed change in view of the deviation from the digital twin as originally received (Page 8, paragraphs [0067]-[0068]; teaches that it is known to utilize a digital twin model to determine if the physical asset is deviating from what is expected. When it is determined that the proposed change is not relevant to the asset, in this case that the change is the amount of time required by the asset. The system provides a refund or reduced price because the asset is not being used as much as initially planned. Since Johnson274 discusses evaluating a service level agreement and determining if there is underutilization of an asset, it would have been obvious to alleviate that by offering a refund or incentive instead of running the asset as shown in Johnson249 as this would produce a more efficient usage of the assets as shown in Johnson249).
Johnson274 discloses the use of digital twins to evaluate and plan the usage of physical assets. Johnson274 discloses evaluating deviations in the model from what is expected to determine maintenance and to see if changes need to be implemented. Johnson274 however fails to explicitly disclose determining if the deviation between the 
Johnson249 teaches a similar use of a digital twin to evaluate the usage of physical assets. Johnson249 establishes that determining if there are deviations from the digital twin which alleviated a need for a change to request a refund or incentive. Johnson249 establishes that monitoring the usage of assets to managing the assets and their associated costs efficiently was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the physical asset management system of Johnson274 the ability to use the digital twin to determine if a change can be alleviated and request a refund or incentive as taught by Johnson249 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Johnson249, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing physical assets using digital twins provided by Johnson274, with the ability to use the digital twin to determine if a change can be alleviated and request a refund or incentive as taught by Johnson249, for the purposes of managing the efficiency of asset usage. Since Johnson274 discusses evaluating a service level agreement and determining if there is underutilization of an asset, it would have been obvious to alleviate that by offering a refund or incentive instead of running 
As per claim 19, Johnson274 discloses the above-enclosed invention; however while Johnson274 discloses a mature digital twin which establishes if the digital twin has deviated and proposing changes it fails to explicitly disclose wherein, the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is not relevant to the physical asset in the current state, the computer-implemented further comprises: determining, by the at least one processor, whether the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented; and requesting, by the at least one processor, a refund or incentive for alleviating the need for the proposed change in view of the deviation from the digital twin as originally received.
Johnson249, which like Johnson274 talks about using a digital twin model, teaches it is known wherein, the proposed change is a change to a specific part of the physical asset, the mature digital twin has deviated from the digital twin and the proposed change is not relevant to the physical asset in the current state, the computer-implemented further comprises: determining, by the at least one processor, whether the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented; and requesting, by the at least one processor, a refund or incentive for alleviating the need for the proposed change in view of the deviation from the digital twin as originally received (Page 8, paragraphs [0067]-[0068]; teaches that it is known to utilize a digital twin model to 
Johnson274 discloses the use of digital twins to evaluate and plan the usage of physical assets. Johnson274 discloses evaluating deviations in the model from what is expected to determine maintenance and to see if changes need to be implemented. Johnson274 however fails to explicitly disclose determining if the deviation between the mature digital twin from the digital twin as originally received alleviated a need for the proposed change to be implemented requesting a refund or incentive.
Johnson249 teaches a similar use of a digital twin to evaluate the usage of physical assets. Johnson249 establishes that determining if there are deviations from the digital twin which alleviated a need for a change to request a refund or incentive. Johnson249 establishes that monitoring the usage of assets to managing the assets and their associated costs efficiently was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the physical asset management system of Johnson274 the ability to use the digital twin to determine if a change can be alleviated and request a refund or incentive as taught by 
Therefore, from this teaching of Johnson249, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of managing physical assets using digital twins provided by Johnson274, with the ability to use the digital twin to determine if a change can be alleviated and request a refund or incentive as taught by Johnson249, for the purposes of managing the efficiency of asset usage. Since Johnson274 discusses evaluating a service level agreement and determining if there is underutilization of an asset, it would have been obvious to alleviate that by offering a refund or incentive instead of running the asset as shown in Johnson249 as this would produce a more efficient usage of the assets as shown in Johnson249.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al. (US 2017/0151965 A1) – discusses monitoring coupler fatigue using digital twins.
Roland Rosen, Georg von Wichert, George Lo, Kurt D. Bettenhausen, “About The Importance of Autonomy and Digital Twins for the Future of Manufacturing”, IFAC-PapersOnLine, Volume 48, Issue 3, 2015, Pages 567-572, ISSN 2405-8963, https://doi.org/10.1016/j.ifacol.2015.06.141.
Dr. Shoumen Datta, “Emergence of Digital Twins: Is this the march of reason?” MIT Auto-ID Labs, Massachusetts Institute of Technology, Cambridge, MA. October 15, 2016.
Damiani et al., “Simulation and Digital Twin Based Design of a Production Line: A Case Study”, Proceedings of the International Multi Conference of Engineers and Computer Scientists, 2018, Vol II, IMECS 2018, March 14-16, Hong Kong.
  Batty, Michael. “Digital Twins.” Environment and Planning B: Urban Analytics and City Science, vol. 45, no. 5, Sept. 2018, pp. 817–820, doi:10.1177/2399808318796416.
F. Xiang, Z. Zhi and G. Jiang, "Digital twins technology and its data fusion in iron and steel product life cycle," 2018 IEEE 15th International Conference on Networking, Sensing and Control (ICNSC), 2018, pp. 1-5, doi: 10.1109/ICNSC.2018.8361293.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner




/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3/12/2022